DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Gandy on 03/11/2021.

The application has been amended as follows: 

In claim 1 at line 15: the phrase ---of the chamber--- is added after “a longitudinal axis”.
Claims 9-11 are cancelled.

In claim 28 at line 13; the phrase ---of the chamber--- is added after “a longitudinal axis”.Claims 34-35 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed by the applicant on page 9 in their 12/18/2019 remarks the claim incorporate the subject matter of claim 28, which recites a particular exhaust port configuration which, as amended, recites that the exhaust port vents from the sealed ultrasound imaging chamber of the apparatus to the exterior of the apparatus at a point proximal to the chamber along its longitudinal axis. The prior art does not teach or suggest this particular exhaust port arrangement in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793